DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species I(B), II(C), III(F), IV(H), V(J), and VI(M) in the reply filed on 2/3/2022 is acknowledged.  The traversal is on the ground(s) that
Group III does not show significant differences between the subspecies
Group VI only describes different functions
This is not found persuasive because in Group III, the subspecies as defined are distinct in that Figure 8 shows one load sensing assembly connected to anchoring member 30 (0069 Publication); Figure 9-11 show two load sensing assemblies connected as shown (at top and bottom) for use with or without a load (0071 Publication); Figure 12 shows the load assembly used with a hook member type anchoring member, which is different from the multi-axial tulip-head pedicle screw used in the other embodiments (0072 Publication).  Thus, each subspecies is defined with distinct structure that is significantly different, and requires different and distinct search queries in different and distinct field of search areas to encompass the distinct structures.
Regarding Group VI, applicant is unduly focusing on the title of the group.  However, as previously agreed upon, the Group VI is divided into two subspecies only: comparing inside the body (i.e. temperature sensors against each other or with thermometer) or comparing outside the body (i.e. external monitor).  The use of the thermometer or external wearable patch search queries in different and distinct field of search areas to encompass the distinct structures.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-8 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/3/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-3, 9-10, and 17-20 remain pending and under prosecution.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No elements are interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



It is unclear if the collected temperature measurements of Claim 20 refer to those of the first or the second temperature sensor, or both, as the claim depends from Claim 19, which recites collected temperature measurements from the first as well as the second temperature sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US Pub No. 20060052782 – cited by applicant) in view of Kalfas et al (US Pub No. 20050228326 – cited by applicant), Hunter (US Pub No. 20170196508 – cited by applicant), and Demeocq (US Pub No. 20180195547 – cited by applicant).

In regard to Claims 1 and 17, Morgan et al disclose a surgical site monitoring system, the system comprising: 
a load sensing assembly, wherein each load sensing assembly comprises: 
a set screw (Figure 7, not labelled) comprising with a first end of the set screw toward a second end of the set screw, wherein the second end of the set screw is configured to engage with an anchoring member 214, best seen in Figure 7; 
a first antenna 130, best seen in Figure 4 (0039, 0044); 
a first integrated circuit 40, 100 in communication with the first antenna, best seen in Figure 4 (0005), wherein; and 

However, Morgan et al do not expressly disclose the set screw with a central opening that extends from a first end of the set screw towards a second end of the set screw, the first integrated circuit is positioned within the central opening of the set screw; the temperature sensor is located within the central opening of the set screw in proximity to the second end of the set screw; there are a plurality (at least one other) of load sensing assemblies constructed above.  
It is noted that Morgan et al disclose microchip 40 may be located anywhere (0028, 0036).  Figure 7 shows both the sensor and microchip positioned within pedicle screw 210/anchoring member 214 (0053).  Morgan et al also disclose temperature sensor may be located anywhere to detect infection (0037-0038).  Thus, Morgan et al suggest variability of location of the integrated circuit and temperature sensor.  

Kalfas et al teach that it is well-known in the art to provide a pedicle screw assembly comprising set screw 116 having a central opening that extends from a first end of the set screw toward a second end of the set screw, the set screw engaged with anchoring member 114 of analogous pedicle screw 110, as a well-known and effective configuration to secure a spinal implant, best seen in Figure 1A-1B (0057).
Hunter teach that it is well-known in the art to provide a plurality of temperature sensors on any part of a multi-component spinal implant including the top portion of a pedicle 
Demeocq teach that it is well-known in the art to provide an analogous screw 1 comprising a central opening 10 in which strain gauges 8 are positioned, best seen in Figure 4-6 and 7 (0061, 0063, 0064-0070, 0076), as well as a microchip, i.e. NFC chip 8a, best seen in Figure 3b (0070 – edges of NFC bonded against the wall of conical hole), to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress.  Thus Demeocq teach an analogous integrated circuit positioned within the opening of the screw.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al such that the set screw has a central opening that extends from a first end of the set screw toward a second end of the set screw, as taught by Kalfas et al, to provide a well-known and an equally as effective configuration for the pedicle screw assembly of Morgan et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al as modified by Kalfas et al such that the integrated circuit is positioned within the central opening of the set screw and as well as the temperature sensor is located within the central opening of the set screw in proximity to the second end of the set screw, as taught by the combination of Hunter (for spinal implants) and Demeocq, to provide an effective location for the integrated circuit as well as temperature sensor to provide advantages such as amplification of the physical effects experienced by the sensor when subject to stress, as taught by Demeocq.


Claim 2, 18.  Morgan et al in combination with Kalfas et al, Hunter, and Demeocq disclose the temperature measurements from at least two temperature sensors of the plurality of load sensing assemblies used to diagnose an infection at a surgical site (0037-0038 Morgan et al; 0123-0126 Hunter) but do not expressly disclose both are compared to one another.  Hunter also disclose measuring the temperature from the implants/spinal device as well as the local tissue adjacent to the implant/spinal device (0123).  Since Hunter already discloses comparing the temperature readings over time (0127), it would have been obvious to a skilled artisan at the time of filing of the have the two temperature measurements from at least two temperature sensors of the plurality of load sensing assemblies compared to one another as an 
Claim 3, 19, 20.  Morgan et al in combination with Kalfas et al, Hunter, and Demeocq disclose the temperature sensors of the plurality of load sensing assemblies are configured to collect temperature measurements within a patient as all are implanted within the patient, wherein the collected temperature measurements are localized to a surgical site, best seen in Figure 7 of Morgan et al or Figure 11D of Hunter (0037-0038 Morgan et al; 0123-0126 Hunter).
Claim 11.  Morgan et al disclose the first integrated circuit comprises memory 150, best seen in Figure 4, wherein the first integrated circuit is configured to: store one or more measurements made by the temperature sensor in the memory (0039, 0041); and transmit the one or more temperature measurements to a reader (e.g. wireless handheld computer) when the reader is in proximity to the first integrated circuit, best seen in Figure 4 (0039, 0041).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al in view of Kalfas et al, Hunter, and Demeocq as applied to claim 1 above, and further in view of Cuevas et al (US Pub No. 20170231559).
Morgan et al in view of Kalfas et al, Hunter, and Demeocq disclose the invention above including providing temperature measurements for an internal reference temperature of a patient to diagnose an infection at the surgical site (Hunter 0123) but do not expressly disclose a thermometer configured to provide temperature measurements for the internal reference temperature of a patient, and temperature measurements from the temperature sensors of the 
Cuevas et al teach that it is well-known in the art to provide an analogous spinal device/implant comprising temperature sensor in the form of a thermometer to diagnose an infection at a surgical site of the spinal device/implant (0054-0055).  
Since Hunter already discloses measuring the temperature from the plurality of implants/spinal device (Figure 11D) as well as the local tissue adjacent to the implant/spinal device (0123), and comparing the temperature readings over time (0127), it would have been obvious to a skilled artisan at the time of filing to have Morgan as modified by Kalfas et al, Hunter, and Demeocq diagnose an infection at the surgical site by comparing temperature measurement for an internal reference point, i.e. local tissue adjacent to the implant/spinal device already taught by Hunter, with the temperature readings from the temperature sensors of the load sensing assemblies as an obvious point of comparison to diagnose infection at the surgical site, as various points of comparison are more effective than just simply comparing the temperature readings over time.
It would have also been obvious to a skilled artisan at the time of filing to have Morgan as modified by Kalfas et al, Hunter, and Demeocq have the internal reference temperature of the patient measured by a thermometer configured to provide temperature measurements, as taught by Cuevas et al, to provide an equally as effective means for the temperature sensor to measure the temperature of the local tissue adjacent to the implant/spinal device as already taught by Hunter.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791


/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791